        Case 3:18-cv-01865-RS Document 188 Filed 01/25/19 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11
                              IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15

16   STATE OF CALIFORNIA by and through                    3:18-cv-01865
     Attorney General Xavier Becerra;
17   COUNTY OF LOS ANGELES; CITY OF                        JOINT EVIDENCE LIST
     LOS ANGELES; CITY OF FREMONT;
18   CITY OF LONG BEACH; CITY OF                           Trial Date:January 7, 2018
     OAKLAND; CITY OF STOCKTON,                            Dept:      3
19                                                         Judge:     The Honorable Richard G.
                                            Plaintiffs,               Seeborg
20                                                      Action Filed: March 26, 2018
                    v.
21

22   WILBUR L. ROSS, JR., in his official
     capacity as Secretary of the U.S.
23   Department of Commerce; U.S.
     DEPARTMENT OF COMMERCE; RON
24   JARMIN, in his official capacity as Acting
     Director of the U.S. Census Bureau; U.S.
25   CENSUS BUREAU; DOES 1-100,

26                                       Defendants.

27

28
                                                       1
                                                                           Joint Evidence List (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 188 Filed 01/25/19 Page 2 of 5



 1         Plaintiff State of California and Defendants jointly submit in the attached “Exhibit A” a

 2   complete list of the trial evidence in this action. The list includes, inter alia, trial exhibits,

 3   evidence filed by the parties to the court’s case docket, evidence lodged with the court, and facts

 4   and documents judicially-noticed by the court. Each party reserves the right to supplement this

 5   list with any evidence that has been inadvertently omitted.

 6

 7

 8
     Dated: January 25, 2019                         Respectfully Submitted,
 9
                                                     XAVIER BECERRA
10                                                   Attorney General of California
                                                     MARK R. BECKINGTON
11                                                   ANTHONY R. HAKL
                                                     Supervising Deputy Attorneys General
12                                                   MATTHEW R. WISE
                                                     ANNA T. FERRARI
13                                                   TODD GRABARSKY
                                                     NOREEN P. SKELLY
14

15                                                   /s/ Gabrielle D. Boutin
                                                     GABRIELLE D. BOUTIN
16                                                   Deputy Attorney General
                                                     Attorneys for Plaintiff State of California, by and
17                                                   through Attorney General Xavier Becerra
18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                              Joint Evidence List (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 188 Filed 01/25/19 Page 3 of 5



 1
     Dated: January 25, 2019                  JOSEPH H. HUNT
 2                                            Assistant Attorney General

 3                                            BRETT A. SHUMATE
                                              Deputy Assistant Attorney General
 4
                                              CARLOTTA P. WELLS
 5                                            Assistant Branch Director

 6                                            /s/ Carlotta P. Wells
                                              KATE BAILEY
 7                                            MARSHA EDNEY
                                              STEPHEN EHRLICH
 8                                            CAROL FEDERIGHI
                                              Trial Attorneys
 9                                            United States Department of Justice
                                              Civil Division, Federal Programs Branch
10                                            1100 L Street NW
                                              Washington, DC 20530
11                                            Phone: (202) 514-9239
                                              Email: carlotta.wells@usdoj.gov
12                                            Attorneys for Defendants

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
                                                            Joint Evidence List (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 188 Filed 01/25/19 Page 4 of 5



 1                                     FILER’S ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 3   concurrence in the filing of this document has been obtained from all signatories above.

 4   Dated: January 25, 2019                             /s/ Gabrielle D. Boutin
                                                         GABRIELLE D. BOUTIN
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                                                                         Joint Evidence List (3:18-cv-01865)
            Case 3:18-cv-01865-RS Document 188 Filed 01/25/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE
Case Name:        State of California, et al. v.          No.    3:18-cv-01865
                  Wilbur L. Ross, et al.

I hereby certify that on January 25, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
JOINT EVIDENCE LIST
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 25, 2019, at Sacramento,
California.


                Eileen A. Ennis                             /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2018100904
13420899.docx
Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 1 of 55




                EXHIBIT A
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 2 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                   Trial Evidence

Docket Items

 ECF Number    Document Description

 ECF No. 125   Trial Declaration of Karen Ryback

 ECF No. 126   Trial Declaration of Pia Escudero

 ECF No. 130   Trial Declaration of Bernard Fraga
                      Exhibit A: Curriculum Vitae (Admitted, limited to FRE 703, per Trial
                      Tr. 614:3-12 and ECF 168)
                      Exhibit B: List of Sources Relied On (Admitted, limited to FRE 703,
                      per Trial Tr. 614:3-12 and ECF 168)
                      Exhibit C: Data Tables from Expert Report of Dr. Matthew A. Barreto
                      (Admitted, limited to FRE 703, per Trial Tr. 614:3-12 and ECF 168)
                      Exhibit D: Spreadsheet of Data Values (Admitted, limited to FRE 703,
                      per Trial Tr. 614:3-12 and ECF 168)

 ECF No. 132   Trial Declaration of Douglas S. Baron
                      Exhibit A: Letter to Senator Mitchell and Assembly Member Ting
                      Regarding Governor’s Budget Proposal Relating to the 2020 Census
                      (Admitted as relevant for non-hearsay purposes, per ECF 168)
                      Exhibit B: Letter to California County Board of Supervisors Regarding
                      County-Optional Agreement to Conduct Outreach Related to the
                      California Complete County (CCC) 2020 Census (Admitted as relevant
                      for non-hearsay purposes, per ECF 168)

 ECF No. 133   Trial Declaration of Amy Bodek

 ECF No. 144   Stipulated Administrative Record (Paragraph 6 in the Joint Pretrial Statement
               and Order)

 ECF No. 144   Undisputed Facts (Exhibit A to the Joint Pretrial Statement and Order)

 ECF No. 145   Trial Deposition Transcript of Pamela Karlan

 ECF No. 146   Plaintiff State of California’s Written Discovery Designations

 ECF No. 160   Plaintiff State of California’s Request for Judicial Notice



                                            1
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 3 of 55



 State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                   Trial Evidence

ECF Number      Document Description

ECF No. 171     Plaintiff State of California’s Second Request for Judicial Notice

ECF No. 172-1   Trial Transcript of Dr. John Abowd in State of New York, et al. v. U.S. Dept. of
                Commerce, et al., No. 1:18-cv-02921-JMF (S.D. N.Y)

ECF No. 173     Updated Trial Declaration of Andrew Westall
                      Exhibit A: Resume (Admitted per ECF 168)

ECF No. 175-1   Final Deposition Designations of Census Bureau 30(b)(6), Vol. 1

ECF No. 175-2   Final Deposition Designations of Census Bureau 30(b)(6), Vol. 2

ECF No. 175-3   Final Deposition Designations of Earl Comstock

ECF No. 175-4   Final Deposition Designations of John Gore

ECF No. 175-5   Final Deposition Designations of Ron Jarmin

ECF No. 175-6   Final Deposition Designations of Karen Dunn Kelley

ECF No. 175-7   Final Deposition Designations of David Langdon

ECF No. 175-8   Final Deposition Designations of Sahra Park-Su

ECF No. 175-9   Final Deposition Designations of Wendy Teramoto

ECF No. 176     Plaintiff Los Angeles Unified School District’s Request for Judicial Notice

ECF No. 176-1   Exhibit A to Plaintiff Los Angeles Unified School District’s Request for
                Judicial Notice

ECF No. 179     Second Amended Trial Declaration of Jefferson Crain

ECF No. 182     Second Updated Trial Declaration of Andrew Reamer
                       Exhibit B: Curriculum Vitae, PTX-773 (Admitted, per ECF 168)
                       Exhibit C: Sources for Trial Declaration of Dr. Andrew Reamer
                       (Admitted, limited to FRE 703, per ECF 168)
                       Exhibit D: Federal Assistance Programs with Allocation Formulas
                       Affected by Differential Census Undercount, PTX-245 (Admitted,
                       limited to FRE 703, per ECF 168)

                                            2
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 4 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

ECF Number         Document Description

                          Exhibit E: Census-derived Datasets for Distributing Federal Financial
                          Assistance, PTX-246 (Limited to FRE 703, per ECF 168)

ECF No. 185        Order Re Plaintiffs’ Requests for Judicial Notice

ECF No. 187        Joint Stipulation and Order Regarding Evidence Relating to Plaintiffs’ Expert
                   Witnesses Drs. Hermann Habermann and Lisa Handley



Items Lodged with the Court

ECF Number         Document Description

ECF No. 180        Video Recording of Trial (De Bene Esse) Deposition of Pamela Karlan

ECF No. 180        Video Recording of Excerpts of the Discovery Deposition of John Gore

ECF No. 180        Video Recording of Excerpts of the Discovery Deposition of Earl Comstock



Trial Testimony

Trial Testimony from January 7, 2019 through January 14, 2019



Trial Exhibits

  Exhibit                   Document Description                       AR           Date
  Number
  PTX-001        Initial Administrative Record [AR 000001-             AR     1/4/19 Ruling on
                 001320]                                                            MIL
  PTX-002        Supplemental Memorandum by Secretary of               AR     1/4/19 Ruling on
                 Commerce Wilbur Ross Regarding the                                 MIL
                 Administrative Record in Census Litigation
                 (6/21/2018) [AR 1321]




                                               3
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 5 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description              AR        Date
  Number
  PTX-003        1st Supplemental AR Production [AR 1322-     AR   1/4/19 Ruling on
                 3735]                                                   MIL
PTX-004-A        2nd Supplemental AR Production [AR           AR   1/4/19 Ruling on
                 003736-4712]                                            MIL
PTX-004-B        2nd Supplemental AR Production [AR 4713-     AR   1/4/19 Ruling on
                 6680]                                                   MIL
PTX-004-C        2nd Supplemental AR Production [AR 6681-     AR   1/4/19 Ruling on
                 9055]                                                   MIL
PTX-004-D        2nd Supplemental AR Production [AR 9056-     AR   1/4/19 Ruling on
                 12464]                                                  MIL
  PTX-005        Disclosure Review Board (DRB) Release        AR   1/4/19 Ruling on
                 produced 8/28/2018 [0010357DRB -                        MIL
                 0011004DRB] and DRB Release produced
                 9/4/2018 [0010608DRB - 0011003DRB]
  PTX-007        4th Supplemental AR Production [AR 012464-   AR   1/4/19 Ruling on
                 012543]                                                 MIL
  PTX-008        Privilege Overturns produced 9/17/2018 [AR   AR   1/4/19 Ruling on
                 012476, 012755-012756]                                  MIL
  PTX-009        DRB Release produced 9/19/2018 – 2017 ACS    AR   1/4/19 Ruling on
                 Data [AR 012757-012762]                                 MIL
  PTX-010        Additional Stakeholder Briefs produced       AR   1/4/19 Ruling on
                 9/26/2018 [AR 012763-012767]                            MIL
  PTX-011        Documents Produced in Response to 5th        AR   1/4/19 Ruling on
                 Motion to Compel [AR012768-012803]                      MIL
  PTX-012        Documents Produced in Response to Docket     AR   1/4/19 Ruling on
                 No. 349 [AR 012804-012826]                              MIL
  PTX-013        10th Supplemental AR Production [AR          AR   1/4/19 Ruling on
                 012827- 013022]                                         MIL

                                              4
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 6 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR           Date
  Number
  PTX-014        Document Produced in Response to Docket          AR      1/4/19 Ruling on
                 No. 361 [AR 013023-013024]                                     MIL
  PTX-015        DRB Release - Focus Group Materials                         1/9/2019
                 produced 10/3/2018 [AR 013025-013099]
  PTX-016        Additional Supplemental AR Documents             AR      1/4/19 Ruling on
                 Produced by Defendants [11 excel sheets,        (excl.         MIL
                 0012128-0012966]                                <noisy
                                                                  _7>)
  PTX-017        Letter from A. Gary to J. Thompson re: Legal     AR      1/4/19 Ruling on
                 Authority for American Community Survey                        MIL
                 Questions (11/4/2016) [AR 000311]
  PTX-018        Email from I. Hernandez to Secretary Ross and    AR      1/4/19 Ruling on
                 B. Lenihan, cc: E.Herbst, W. Teramoto re:                      MIL
                 Census Updates (8/8/2017) [AR 000317]
  PTX-019        Email from K. Kobach to W. Teramoto re:          AR      1/4/19 Ruling on
                 Follow up on our phone call (7/24/2017) [AR                    MIL
                 000763]
  PTX-020        Letter from Secretary Ross to K. Harris          AR      1/4/19 Ruling on
                 (1/31/2018) [AR 000782]                                        MIL
  PTX-021        Summary of Discussion between Secretary          AR      1/4/19 Ruling on
                 Ross and Rep. Pelosi re: 3/23/2018 meeting                     MIL
                 [AR 001274]
  PTX-022        Memo from J. Abowd to Secretary Ross re:         AR      1/4/19 Ruling on
                 Technical Review of the Department of Justice                  MIL
                 to Add Citizenship Question to the 2020
                 Census (Jan. 19, 2018) [AR 001277]
  PTX-023        Questions on the Jan 19 Draft Census Memo        AR      1/4/19 Ruling on
                 on the DoJ Citizenship Question Reinstatement                  MIL
                 Request (final AR version) [AR 001286]


                                               5
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 7 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR        Date
  Number
  PTX-024        Summary Analysis of the Key Differences           AR   1/4/19 Ruling on
                 Between Alternative C and Alternative D (No                  MIL
                 date) [AR 001304]
  PTX-025        Memorandum from J. Abowd to W. Ross,              AR   1/4/19 Ruling on
                 Subject: "Preliminary analysis of Alternative D              MIL
                 (Combined Alternatives B and C)" (March 1,
                 2018) AR 001308]
  PTX-026        Memorandum from Secretary Ross to Karen           AR   1/4/19 Ruling on
                 Dunn Kelley re Reinstatement of Citizenship                  MIL
                 Question on the 2020 Decennial Census
                 Questionnaire (3/26/18) ("Decision Memo")
                 [AR 001313]
  PTX-027        Email from A. Willard to R. Jarmin re: Please     AR   1/4/19 Ruling on
                 call Kevin (12/15/2017) [AR 001332]                          MIL
  PTX-028        Email from V. Velkoff to A. Willard re:           AR   1/4/19 Ruling on
                 Tuesday availability (7/25/2017) [AR 001393]                 MIL
  PTX-029        Email from A. Willard to V. Velkoff re:           AR   1/4/19 Ruling on
                 Tuesday availability (7/25/2017) [AR 001404]                 MIL
  PTX-030        Email from D. Langdon to E. Herbst re:            AR   1/4/19 Ruling on
                 Census Bureau briefing for OS politicals                     MIL
                 (2/2/2017) [AR 001410]
  PTX-031        Email from E. Comstock to C. Neuhaus et al.       AR   1/4/19 Ruling on
                 re: Census (8/29/2017) [AR 001411]                           MIL
  PTX-032        Letter from A. Gary to R. Jarmin re: Request      AR   1/4/19 Ruling on
                 to Reinstate Citizenship Question on 2020                    MIL
                 Census Questionnaire (12/12/2017) [AR
                 001525]




                                               6
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 8 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-033        Email from J. Uthmeier to E. Lamas and R.       AR   1/4/19 Ruling on
                 Jarmin re: DOJ letter (12/15/2017) [AR                     MIL
                 001634]
  PTX-034        Questions on the Jan 19 Draft Census Memo       AR   1/4/19 Ruling on
                 on the DOJ Citizenship Question                            MIL
                 Reinstatement Request [AR 001954]
  PTX-035        Email from K. Dunn Kelley to J. Uthmeier re:    AR   1/4/19 Ruling on
                 Prep for Wed Census meeting with Sec                       MIL
                 (9/5/2017) [AR 001996]
  PTX-036        Email from K. Dunn Kelley to J. Uthmeier re:    AR   1/4/19 Ruling on
                 Prep for Wed Census meeting with Sec                       MIL
                 (9/5/2017) [AR 001998]
  PTX-037        Email from J. Uthmeier to E. Comstock re:       AR   1/4/19 Ruling on
                 Census Matter Follow-up (9/7/2017) [AR                     MIL
                 002034]
  PTX-038        Email from James Uthmeier to Mark Neuman        AR   1/4/19 Ruling on
                 [confirmed by Privilege Log] re: Questions re              MIL
                 Census (9/8/2017) [AR 002051_0001]
  PTX-039        Email from M. Walsh to W. Teramoto and J.       AR   1/4/19 Ruling on
                 Rockas (3/16/2018) [AR 002160]                             MIL
  PTX-040        Email from W. Teramoto to J. Rockas re:         AR   1/4/19 Ruling on
                 NEED APPROVAL – GILLIAN QUOTES                             MIL
                 (3/16/2018) [AR 002167]
  PTX-041        Email from C. Jones to E. Comstock re:          AR   1/4/19 Ruling on
                 Seeking comment - citizenship question                     MIL
                 (2/28/2018) [AR 002199]
  PTX-042        Email from B. Reist to E. Comstock re:          AR   1/4/19 Ruling on
                 Citizenship Questions – Complete Set                       MIL
                 (2/2/2018) [AR 002292]


                                               7
      Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 9 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR        Date
  Number
  PTX-043        Questions on the Jan. 19 Draft Census Memo        AR   1/4/19 Ruling on
                 on the DOJ Citizenship Question                              MIL
                 Reinstatement Request [AR 002294]
  PTX-044        Email from J. Uthmeier to E. Comstock re:         AR   1/4/19 Ruling on
                 Census Matter Follow-Up (9/7/2017) [AR                       MIL
                 002395]
  PTX-045        Email from Secretary Ross to E. Comstock          AR   1/4/19 Ruling on
                 (9/1/2017) [AR 002424]                                       MIL
  PTX-046        Email from C. Neuhaus to S. Park-Su et al., re:   AR   1/4/19 Ruling on
                 Census (8/29/2017) [AR 002426]                               MIL
  PTX-047        Email from S. Park-Su to E. Comstock, cc: C.      AR   1/4/19 Ruling on
                 Neuhaus, M. Leach, I. Hernandez, C. Dorsey,                  MIL
                 M. Bedan, re: Census (8/29/2017) [AR
                 002429]
  PTX-048        Email from E. Comstock to W. Teramoto re:         AR   1/4/19 Ruling on
                 Calls with DOJ (9/16/2017) [AR 002458]                       MIL
  PTX-049        Email from E. Comstock to P. Davidson, J.         AR   1/4/19 Ruling on
                 Uthmeier, cc: W. Teramoto, re: Census Matter                 MIL
                 Follow Up (9/7/2017) [AR 002459]
  PTX-050        Email from E. Comstock to W. Teramoto re:         AR   1/4/19 Ruling on
                 Memo on Census Question (8/16/2017) [AR                      MIL
                 002461]
  PTX-051        Email from E. Comstock to [REDACTED] re:          AR   1/4/19 Ruling on
                 Call today to discuss DoC Issues (5/4/2017)                  MIL
                 [AR 002462]
  PTX-052        Email from P. Davidson to W. Ross, re: Letter     AR   1/4/19 Ruling on
                 from DOJ (10/8/2017) [AR 002482]                             MIL




                                                8
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 10 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                AR        Date
  Number
  PTX-053        Email from P. Davidson to B. Murnane re:       AR   1/4/19 Ruling on
                 John Gore from DOJ called - his number is                 MIL
                 [redacted] (11/27/2017) [AR 002496]
  PTX-054        Email between E. Comstock, W. Ross, and W.     AR   1/4/19 Ruling on
                 Teramoto re: ITA Request for [Redacted]                   MIL
                 (9/1/2017) [AR 002519]
  PTX-055        Email from E. Comstock to W. Ross re: Your     AR   1/4/19 Ruling on
                 Question on the Census (3/10/2017) [AR                    MIL
                 002521]
  PTX-056        Email from W. Ross to W. Teramoto re:          AR   1/4/19 Ruling on
                 Census (1/29/2018) [AR 002525]                            MIL
  PTX-057        Email from W. Ross to P. Davidson re: Census   AR   1/4/19 Ruling on
                 (9/19/2017) [AR 002528]                                   MIL
  PTX-058        Email from B. Alexander to H. Geary            AR   1/4/19 Ruling on
                 (4/5/2017) [AR 002561]                                    MIL
  PTX-059        Email between J. Gore and M. Leach, re: Call   AR   1/4/19 Ruling on
                 (9/13/2017) [AR 002628]                                   MIL
  PTX-060        Email from Macie Leach to John Gore re: Call   AR   1/4/19 Ruling on
                 (9/13/2017) [AR 002634]                                   MIL
  PTX-061        Emails between W. Teramoto, D. Cutrona, J.     AR   1/4/19 Ruling on
                 Gore re: Call (9/18/2017) [AR 002636]                     MIL
  PTX-062        Email from W. Teramoto to D. Cutrona re:       AR   1/4/19 Ruling on
                 Call (9/18/2017) [AR 002637]                              MIL
  PTX-063        Email from W. Teramoto to J. Gore and D.       AR   1/4/19 Ruling on
                 Cutrona re: Call (9/16/2017) [AR 002639]                  MIL
  PTX-064        Email from J. Rockas to K. Manning re:         AR   1/4/19 Ruling on
                 Citizenship Question (3/19/2018) [AR 002643]              MIL



                                              9
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 11 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-065        Email from J. Rockas to W. Teramoto             AR   1/4/19 Ruling on
                 (3/16/2018) [AR 002646]                                    MIL
  PTX-067        Email from D. Cutrona to W. Teramoto re:        AR   1/4/19 Ruling on
                 Call (9/18/2017) [AR 002651]                               MIL
  PTX-068        Email from D. Cutrona to W. Teramoto re:        AR   1/4/19 Ruling on
                 Call (9/17/2017) [AR 002653]                               MIL
  PTX-069        Email between W. Teramoto and M. Leach, re:     AR   1/4/19 Ruling on
                 John Gore-DOJ (9/15/2017) [AR 002659]                      MIL
  PTX-070        2016 Internet Breakoff Rates [AR 002737]        AR   1/4/19 Ruling on
                                                                            MIL
  PTX-071        Email from R. Jarmin to K. Kelley re:           AR   1/4/19 Ruling on
                 Question (2/14/2018) [AR 003274]                           MIL
  PTX-072        Email from R. Jarmin to K. Kelley re: Request   AR   1/4/19 Ruling on
                 to Reinstate Citizenship Question on 2020                  MIL
                 Census Questionnaire (12/22/2017) [AR
                 003289]
  PTX-073        Email from S. Buckner to R. Jarmin re: Urgent   AR   1/4/19 Ruling on
                 query from Science (1/2/2018) [AR 003323]                  MIL
  PTX-074        Email from E. Lamas to A. Willard re: Please    AR   1/4/19 Ruling on
                 call Karen (12/15/2017) [AR 003347]                        MIL
  PTX-075        Email from J. Abowd to R. Jarmin re: DOJ        AR   1/4/19 Ruling on
                 Letter (12/15/2017) [AR 003354]                            MIL
  PTX-076        Email from R. Jarmin to K. Kelley re: DOJ       AR   1/4/19 Ruling on
                 (2/6/2018) [AR 003460]                                     MIL
  PTX-077        Email from E. Lamas to K. Kelley re: Two        AR   1/4/19 Ruling on
                 questions from Molly McCarthy on                           MIL
                 Citizenship as a topic (10/11/2017) [AR
                 003470]


                                              10
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 12 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                AR        Date
  Number
  PTX-078        Email from S. Park-Su to M. Walsh and B.       AR   1/4/19 Ruling on
                 Lenihan re: FW: MOU Update (3/6/2018) [AR                 MIL
                 003588]
  PTX-079        Email from E. Comstock to K. Kelley, M.        AR   1/4/19 Ruling on
                 Walsh, and J. Rockas re: Potential House CJS              MIL
                 Minority Questions for Tomorrow’s Hearing
                 (3/20/2018) [AR 003597]
  PTX-080        Email from D. Langdon to E. Comstock re:       AR   1/4/19 Ruling on
                 2020 Census Topics (3/10/2017) [AR 003685]                MIL
  PTX-081        Email from D. Langdon to E. Comstock and E.    AR   1/4/19 Ruling on
                 Herbst re: 2020 topics briefing (3/15/2017)               MIL
                 [AR 003686]
  PTX-082        Email from B. Alexander to E. Comstock         AR   1/4/19 Ruling on
                 (4/20/2017) [AR 003694]                                   MIL
  PTX-083        Email from E. Comstock to W. Ross re: “FW:     AR   1/4/19 Ruling on
                 Census Testimony for Wed. May 3 House CJS                 MIL
                 Hearing” (5/1/2017) [AR 003695]
  PTX-084        Email from W. Ross to W. Teramoto re:          AR   1/4/19 Ruling on
                 Census (5/2/2017) [AR 003699]                             MIL
  PTX-085        Email from E. Comstock to E. Branstad re:      AR   1/4/19 Ruling on
                 DOJ contact (5/4/2017) [AR 003701]                        MIL
  PTX-086        Email from D. Langdon to L. Blumerman,         AR   1/4/19 Ruling on
                 “Fwd: Requested Information - Legal Review                MIL
                 All Residents...” (5/24/2017) [AR 003702]
  PTX-087        Calendar Invite from J. Uthmeier to E.         AR   1/4/19 Ruling on
                 Comstock for meet with James re: Census                   MIL
                 Citizenship (6/27/2017) [AR 003705]
  PTX-088        Email from A.M. Neuman to E. Comstock re:      AR   1/4/19 Ruling on
                 Census Question (4/14/2017) [AR 003709]                   MIL


                                              11
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 13 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR        Date
  Number
  PTX-089        Email between E. Comstock and W. Ross re:        AR   1/4/19 Ruling on
                 Census (5/2/2017) [AR 003710]                               MIL
  PTX-090        Draft Response Template re: Citizenship          AR   1/4/19 Ruling on
                 Question [AR 003870]                                        MIL
  PTX-091        Memo from W. Ross to K. D. Kelley re:            AR   1/4/19 Ruling on
                 Reinstatement of a Citizenship Question on the              MIL
                 2020 Decennial Census Questionnaire
                 (3/26/2018) [AR 003893]
  PTX-092        Email from K. Kelley to R. Jarmin re: re: Need   AR   1/4/19 Ruling on
                 DOC Guidance--Race/Ethnicity Questions and                  MIL
                 Citizenship (1/24/2018) [AR 003978]
  PTX-093        Email from Quinley to Kelly, et al. RE:          AR   1/4/19 Ruling on
                 Agenda for January 11 Steering Committee                    MIL
                 (1/10/18) [AR 3981]
  PTX-094        Agenda for Steering Committee meeting,           AR   1/4/19 Ruling on
                 January 11, 2018, 11:45 AM to 12:45 AM [AR                  MIL
                 3982]
  PTX-095        Email from W. Teramoto to E. Comstock re:        AR   1/4/19 Ruling on
                 Memo on Census Question (8/16/2017) [AR                     MIL
                 003983]
  PTX-096        Email from W ilbur Ross to Earl Comstock re:     AR   1/4/19 Ruling on
                 Census Matter (8/10/2017) [AR 003984]                       MIL
  PTX-097        Email from E. Comstock to W. Ross, cc: W.        AR   1/4/19 Ruling on
                 Teramoto, re: ITA Request for [redacted]                    MIL
                 (9/1/2017) [AR 004002]
  PTX-098        Email from E. Comstock to W. Ross                AR   1/4/19 Ruling on
                 (8/8/2017) [AR 004004]                                      MIL
  PTX-099        PowerPoint Presentation (with notes) titled,     AR   1/4/19 Ruling on
                 "Submission of the 2020 Census and American                 MIL


                                              12
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 14 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR        Date
  Number
                 Community Survey Questions to Congress"
                 (Feb. 2018) [AR 4802]
  PTX-100        Hearing Prep: Tribal Qs&As for February 14,       AR   1/4/19 Ruling on
                 2018 [AR 004863]                                             MIL
  PTX-101        Memo from J. Abowd to R. Jarmin re:               AR   1/4/19 Ruling on
                 Summary of Quality/ Cost of Alternatives for                 MIL
                 Meeting Department of Justice Request for
                 Citizenship Data (1/3/2018) [AR 005473]
  PTX-102        Email from R. Jarmin to A. Gary re: Request       AR   1/4/19 Ruling on
                 to Reinstate Citizenship Question on 2020                    MIL
                 Census Questionnaire (1/3/2018) [AR 005489]
  PTX-103        Alternative Sources of Citizenship Data for the   AR   1/4/19 Ruling on
                 2020 Census (12/22/2017) [AR 005500]                         MIL
  PTX-104        Memo from S. Ewert to K. Humes re:                AR   1/4/19 Ruling on
                 Citizenship and survey response rates                        MIL
                 (2/7/2017) [AR 005596]
  PTX-105        Email from K. Prewitt to J. Abowd re census       AR   1/4/19 Ruling on
                 citizenship (2/25/2018) [AR 006156]                          MIL
  PTX-106        Email from M. Hansen to S. Jost re: Census        AR   1/4/19 Ruling on
                 2020 (2/6/2018) [AR 006236]                                  MIL
  PTX-107        Email from J. David Brown to J. Eltinge, et al.   AR   1/4/19 Ruling on
                 re: Methodological text and selected references              MIL
                 (1/3/2018) [AR 006575]
  PTX-108        Email from M. Heggeness to J. Abowd re:           AR   1/4/19 Ruling on
                 Internal Meeting Re: DOJ Letter Response                     MIL
                 (1/2/2018) [AR 006623]
  PTX-109        Email from P. Beatty to J. Abowd re: Trump        AR   1/4/19 Ruling on
                 Justice Department Pushed for Citizenship                    MIL
                 Question on Census (1/2/2018) [AR 006629]


                                               13
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 15 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-110        Email from R. Jarmin to A. Fontenot, J.         AR   1/4/19 Ruling on
                 Abowd re: Request to Reinstate Citizenship                 MIL
                 Question on 2020 Census Questionnaire
                 (12/22/2017) [AR 006659]
  PTX-111        Letter from Arthur Gary to Defendant Jarmin,    AR   1/4/19 Ruling on
                 Re: Request to Reinstate Citizenship Question              MIL
                 on 2020 Census Questionnaire (12/12/2017)
                 [AR 007729]
  PTX-112        Email from J. Abowd to J. Whitehorne re:        AR   1/4/19 Ruling on
                 Citizenship on the ACS (12/18/2017) [AR                    MIL
                 008239]
  PTX-113        2020 Census: Adding Content to the              AR   1/4/19 Ruling on
                 Questionnaire [AR 008291]                                  MIL
  PTX-114        Email from R. Jarmin to C. Jones re: Question   AR   1/4/19 Ruling on
                 (2/14/2018) [AR 008325]                                    MIL
  PTX-115        Email from R. Jarmin to A. Fontenot re:         AR   1/4/19 Ruling on
                 Citizenship question (1/18/2018) [AR 008345]               MIL
  PTX-116        Email from J. Thompson to R. Jarmin re:         AR   1/4/19 Ruling on
                 Letter to Secretary Ross (1/29/2018) [AR                   MIL
                 008554]
  PTX-117        Letter from former Census Directors Barabba,    AR   1/4/19 Ruling on
                 Riche, Prewitt, Murdock, Groves, and                       MIL
                 Thompson to Secretary Ross (1/26/2018) [AR
                 008555]
  PTX-118        Email from E. Lamas to S. Buckner re: DOC       AR   1/4/19 Ruling on
                 Clearance Update (1/24/2018) [AR 008558]                   MIL
  PTX-119        Email from S. Buckner to R. Jarmin (1/4/2018)   AR   1/4/19 Ruling on
                 [AR 008630]                                                MIL




                                              14
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 16 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-120        Email from J. Abowd to S. Garfinkel re: 2018-   AR   1/4/19 Ruling on
                 03- 08 Challenges and Experiences Adapting                 MIL
                 Differentially Private Mechanisms to the 2020
                 Census (3/5/2018) [AR 008911]
  PTX-121        Garfinkel Presentation- “Challenges and         AR   1/4/19 Ruling on
                 Experiences Adapting Differentially Private                MIL
                 Mechanisms to the 2020 Census” [AR 008912]
  PTX-122        Email from J. Abowd to B. Reist et al. re:      AR   1/4/19 Ruling on
                 FINAL VERSION ATTACHED (1/4/2018)                          MIL
                 [AR 009008]
  PTX-123        Email from J. Abowd to J. Brown et al. re:      AR   1/4/19 Ruling on
                 DOJ Letter Follow-up (12/19/2017) [AR                      MIL
                 009068]
  PTX-124        Email from C. Jones to S. Park-Su re: Draft     AR   1/4/19 Ruling on
                 Response to Question (2/24/2018) [AR                       MIL
                 009190]
  PTX-125        Email from K. Hancher to R. Jarmin re: DOJ      AR   1/4/19 Ruling on
                 Meeting (2/15/2018) [AR 009193]                            MIL
  PTX-126        Email from J. Abowd to K. Evans re: Is this     AR   1/4/19 Ruling on
                 the memo you referred to on the call?                      MIL
                 (3/5/2018) [AR 009345]
  PTX-127        Email from R. Jarmin to M. Berning re: SSA      AR   1/4/19 Ruling on
                 (2/13/2018) [AR 009444]                                    MIL
  PTX-128        Email from J. Treat to R. Jarmin re: Notes      AR   1/4/19 Ruling on
                 from the meeting with the Secretary                        MIL
                 (2/13/2018) [AR 009450]
  PTX-129        Email from [Redacted] to R. Jarmin re: Items    AR   1/4/19 Ruling on
                 (1/2/2018) [AR 009679]                                     MIL




                                               15
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 17 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-130        2016 Breakoff data [AR 009692]                  AR   1/4/19 Ruling on
                                                                            MIL
  PTX-131        Email from R. Jarmin to K. Kelley re: Need      AR   1/4/19 Ruling on
                 DOC Guidance--Race/Ethnicity Questions and                 MIL
                 Citizenship (1/24/2018) [AR 009739]
  PTX-132        Email to K. Kelley re: Items to cover w/ Izzy   AR   1/4/19 Ruling on
                 (9/5/2017) [AR 009799]                                     MIL
  PTX-133        Memo from J. Abowd to W. Ross re:               AR   1/4/19 Ruling on
                 Preliminary analysis of Alternative D                      MIL
                 (Combined Alternatives B and C) (3/1/2018)
                 [AR 009812]
  PTX-134        Memo from E. Comstock to W. Ross re:            AR   1/4/19 Ruling on
                 Census Discussions with DoJ (9/8/2017) [AR                 MIL
                 009834]
  PTX-135        2020 Census: Adding Content to the              AR   1/4/19 Ruling on
                 Questionnaire [AR 009865]                                  MIL
  PTX-136        2017 Break-off analysis [AR 010382]             AR   1/4/19 Ruling on
                                                                            MIL
  PTX-137        Memorandum from Center for Survey               AR   1/4/19 Ruling on
                 Measurement (CSM) to Associate Directorate                 MIL
                 for Research and Methodology re: Respondent
                 Confidentiality Concerns (9/20/2017)
                 (redacted) [AR 010386]
  PTX-138        American Community Survey (ACS)                 AR   1/4/19 Ruling on
                 Response Rate by Mode (CAPI Data Tables)                   MIL
                 [AR 010408]
  PTX-139        Draft Memo - 2018.Executive Summary [AR         AR   1/4/19 Ruling on
                 010499]                                                    MIL




                                               16
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 18 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR        Date
  Number
  PTX-140        Draft Memo - 2018.Executive Summary [AR           AR   1/4/19 Ruling on
                 010509]                                                      MIL
  PTX-141        Questions on the Jan 19 Draft Census Memo         AR   1/4/19 Ruling on
                 on the DOJ Citizenship Question                              MIL
                 Reinstatement Request [AR 010895]
  PTX-142        Memo from S. Ewert to K. Humes re:                AR   1/4/19 Ruling on
                 Citizenship and survey response rates                        MIL
                 (2/7/2017) [AR 010913]
  PTX-143        Spreadsheet re: Question Assignments [AR          AR   1/4/19 Ruling on
                 010950]                                                      MIL
  PTX-144        Email from P. Davidson to W. Ross, re:            AR   1/4/19 Ruling on
                 Census Questions (11/28/2017) [AR 011193]                    MIL
  PTX-145        Email from B. Page to R. Jarmin re: Census        AR   1/4/19 Ruling on
                 Question Request (12/20/2017) [AR 011194]                    MIL
  PTX-146        Email from J. Uthmeier to M. Neuman               AR   1/4/19 Ruling on
                 [confirmed by Privilege Log] re: Questions re                MIL
                 Census (9/13/2017) [AR 011329]
  PTX-147        Email to W. Ross and W. Teramoto from E.          AR   1/4/19 Ruling on
                 Comstock re: Memo on Census Question                         MIL
                 (8/11/2017) [AR 011362]
  PTX-148        Memo from M. Berning et al., to J. Abowd re:      AR   1/4/19 Ruling on
                 Alternative Sources of Citizenship Data for the              MIL
                 2020 Census (12/22/2017) [AR 011634]
  PTX-149        Email from K. Dunn Kelley to A. Willard re:       AR   1/4/19 Ruling on
                 Notes from drive (10/9/2017) [AR 012464]                     MIL
  PTX-150        Email chain between Ross and Dunn Kelley          AR   1/4/19 Ruling on
                 (1/16/2018) [AR 012479]                                      MIL




                                               17
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 19 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-151        Email chain between Langdon and census          AR   1/4/19 Ruling on
                 employees (5/24/2017) [AR 012541]                          MIL
  PTX-152        2017 Breakoff Rates by Race Group [AR           AR   1/4/19 Ruling on
                 012757]                                                    MIL
  PTX-153        2020 CBAMS Focus Groups Audience                         1/7/19
                 Summary Report [AR 013025]
  PTX-154        Email from Secretary Ross to W. Teramoto        AR   1/4/19 Ruling on
                 dated 9/19/2017, forwarding 9/8/2017 memo                  MIL
                 from Comstock to Secretary Ross (unredacted)
                 [COM_DIS00016106]
  PTX-156        2012-2016 ACS CAPI Response Rate by Tract       AR   1/4/19 Ruling on
                 Percentage of Housing Units with at least One              MIL
                 Noncitizen [0010678DRB]
  PTX-157        Memorandum from Center for Survey               AR   1/4/19 Ruling on
                 Measurement to Associate Directorate for                   MIL
                 Research and Methodology re: Respondent
                 Confidentiality Concerns (Sept. 20, 2017)
                 [COM_DIS00002446]
  PTX-158        Mikelyn Meyers, U.S. Census Bureau,                      1/7/19
                 Respondent Confidentiality Concerns in
                 Multilingual Pretesting Studies and Possible
                 Effects on Response Rates and Data Quality
                 for the 2020 Census (May 16, 2018)
                 [COM_DIS00002454]
  PTX-160        Brown, David, et al., Understanding the                  1/7/19
                 Quality of Alternative Citizenship Data
                 Sources for the 2020 Census (August 6, 2018)
                 [COM_DIS00009833]




                                               18
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 20 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-161        2020 Census Barriers, Attitudes and                     1/11/2019
                 Motivators Study (CBAMS) High-Level
                 Findings [COM_DIS00010669]
  PTX-162        Email from Victoria Valkoff re Proposed                  1/7/19
                 Content Test - Victoria Velkoff
                 [COM_DIS00010789]
  PTX-163        Proposed Content Test - Victoria Velkoff                 1/7/19
                 [COM_DIS00010785]
  PTX-164        Letter from Goodlatte to Ross (2/27/2018) [AR   AR   1/4/19 Ruling on
                 1164]                                                      MIL
  PTX-165        Letter from Mateer to Jarmin (2/23/2018) [AR    AR   1/4/19 Ruling on
                 1155]                                                      MIL
  PTX-166        Letter from Lawson to Ross (2/23/2018) [AR      AR   1/4/19 Ruling on
                 1153]                                                      MIL
  PTX-167        Letter from Warner to Ross (2/23/2018) [AR      AR   1/4/19 Ruling on
                 1159]                                                      MIL
  PTX-168        Letter from Marshall to Ross (2/23/2018) [AR    AR   1/4/19 Ruling on
                 1161]                                                      MIL
  PTX-169        Letter from Hunter to Ross (3/13/2018) [AR      AR   1/4/19 Ruling on
                 1210]                                                      MIL
  PTX-170        Letter from Cotton to Ross (2/27/2018) [AR      AR   1/4/19 Ruling on
                 1178]                                                      MIL
  PTX-172        Letter from Kirsanow to Jarmin (3/15/2018)      AR   1/4/19 Ruling on
                 [AR 1217]                                                  MIL
  PTX-173        Letter from Kobach to Ross (2/12/2018)          AR   1/4/19 Ruling on
                 [COM_DIS00014132]                                          MIL




                                              19
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 21 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                AR        Date
  Number
  PTX-174        Letter from King to Ross (2/16/2018) [AR       AR   1/4/19 Ruling on
                 1129]                                                     MIL
  PTX-175        Report re “letters received”                   AR   1/4/19 Ruling on
                 [COM_DIS00014138]                                         MIL
  PTX-176        Email chain between W. Ross, B. Lenihan, J.    AR   1/4/19 Ruling on
                 Uthmeier, J. Rockas re: SHORT FUSE: Fw:                   MIL
                 Census/immigration status story (Deadline:
                 Today 2:45pm) (12/29/2017)
                 [COM_DIS00014335]
  PTX-177        Email chain between W. Ross, B. Lenihan, J.    AR   1/4/19 Ruling on
                 Uthmeier, J. Rockas re: SHORT FUSE: Fw:                   MIL
                 Census/immigration status story (Deadline:
                 Today 2:45pm) (12/29/2017)
                 [COM_DIS00014338]
  PTX-178        Email chain between J. Uthmeier, S. Park-Su,   AR   1/4/19 Ruling on
                 E. Comstock, P. Davidson, W. Teramoto, re:                MIL
                 Census Matter Follow-Up (9/11/2017)
                 [COM_DIS00014666]
  PTX-179        Email between W. Ross and W. Teramoto re:      AR   1/4/19 Ruling on
                 Census (5/2/2017) [COM_DIS00016118]                       MIL
  PTX-180        Email chain between E. Herbst, M. Neuman,      AR   1/4/19 Ruling on
                 E. Comstock re: 17-053169 (3/14/2017)                     MIL
                 [COM_DIS00016561]
  PTX-181        Email between E. Comstock and M. Neuman,       AR   1/4/19 Ruling on
                 re: Census Question (4/14/2017)                           MIL
                 [COM_DIS00018614]
  PTX-182        Email between E. Comstock and M. Neuman        AR   1/4/19 Ruling on
                 re: One of the Supreme Court cases that                   MIL
                 informs planning for 2020 Census (4/11/2017)
                 [COM_DIS00018615]


                                                20
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 22 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                AR        Date
  Number
  PTX-184        Email between Teramoto, Kelley and Neuman      AR   1/4/19 Ruling on
                 re: IMPORTANT: From Oversight Hearing                     MIL
                 (10/13/2017) [COM_DIS00020557]
  PTX-185        Emails between A. Willard, S. Park-Su, K.      AR   1/4/19 Ruling on
                 Dunn Kelley re: Mark Neuman mtg req.                      MIL
                 (8/29/2017) [COM_DIS00020561]
  PTX-202        American Community Survey Questionnaire                1/7/2019
                 2017
  PTX-205        U.S. Census Bureau, U.S. Census Bureau                 1/7/2019
                 Statistical Quality Standards (July 2013)



  PTX-210        2020 Census Integrated Communications Plan             1/7/2019

  PTX-211        Mule, T., 2010 Census Coverage Measurement     AR      1/14/2019
                 Estimation Report: Summary of Estimates of
                 Coverage for Persons in the United States,
                 (DSSD 2010 CENSUS COVERAGE
                 MEASUREMENT MEMORANDUM
                 SERIES #2010-G-01) [AR 11390]
  PTX-212        Proposed Content Test on Citizenship                   1/14/19
                 Question (Abowd Deposition Exhibit)                   (ECF 177)


  PTX-214        Memo from L. Blumerman to the Record re:               1/14/19
                 Planned Development and Submission of                 (ECF 177)
                 Subjects Planned for the 2020 Census Program
                 and Questions Planned for the 2020 Census
                 Program (4/29/16)
  PTX-227        Email from R. Jarmin to K. Kelley re: DOJ      AR   1/4/19 Ruling on
                 (12/19/2017) [AR 001357]                                  MIL



                                               21
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 23 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR          Date
  Number
  PTX-228        Email from R. Jarmin to K. Kelley Re:            AR    1/4/19 Ruling on
                 Question (2/13/2018) [AR 004853]                             MIL
  PTX-244        Email from Langdon to Comstock (5/24/2017)       AR    1/4/19 Ruling on
                 [AR 0012465]                                                 MIL
  PTX-245        Chart: Federal Assistance Programs with               1/11/19 (Limited to
                 Allocation Formulas Affected by Decennial             FRE 703, ECF 168)
                 Census Undercount
  PTX-246        Schematic of census-derived datasets                  1/11/19 (Limited to
                                                                       FRE 703, ECF 168)
  PTX-247        Department of Justice's Guidance Concerning               1/14/2019
                 Redistricting Under Section 5 of the Voting
                 Rights Act, 76 F.R. 27, 7649, 7471 (Feb. 9,
                 2011).
  PTX-248        U.S. Census Bureau News Release, “Census                  1/14/2019
                 Bureau Releases Estimates of Undercount and
                 Overcount in the 2010 Census” (5/22/12), at:
                 https://www.census.gov/newsroom/releases/ar
                 chives/2010_census/cb12-95.html
  PTX-250        U.S. Census Bureau, “Investigating the 2010               1/14/2019
                 Undercount of Young Children – Analysis of
                 Census Coverage Measurement Results” (Jan.
                 2017)
  PTX-262        Federal Register Vol. 79, No. 213, Office of               1/17/19
                 Management & Budget, Statistical Policy                   (ECF 187)
                 Directive No. 1: Fundamental Responsibilities
                 of Federal Statistical Agencies and Recognized
                 Statistical Units
  PTX-263        Principles and Practices for a Federal                1/14/19 (limited to
                 Statistical Agency, Sixth Edition (2017)                  FRE 703)



                                               22
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 24 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR         Date
  Number
  PTX-264        Subjects Planned for the 2020 Census and         AR   1/4/19 Ruling on
                 American Community Survey (Issued March                     MIL
                 2017, Revised) [AR 0000194]
  PTX-265        Charter of the Interagency Council on                    1/14/2019
                 Statistical Policy, Subcommittee on the
                 American Community Survey (Aug. 10, 2012,
                 rev. Nov. 15, 2017)
  PTX-266        Office of Management and Budget (OMB),                1/7/19 (limited to
                 Standards and Guidelines for Statistical                  FRE 703)
                 Surveys (Sept. 2006)
  PTX-267        Statistical Policy Directive No. 2 Addendum:              1/17/19
                 Standards & Guidelines for Cognitive                     (ECF 187)
                 Interviews
  PTX-268        United Nations, Principles and                            1/17/19
                 Recommendations for Population and Housing               (ECF 187)
                 Censuses
  PTX-269        Office of Management & Budget, Instructions               1/17/19
                 for Requesting OMB Review Under the PRA,                 (ECF 187)
                 OMB FORM 83-I INST, 10/95
  PTX-271        Bates, et al., Public Attitudes Toward the Use        1/7/19 (limited to
                 of Administrative Records in the U.S. Census:             FRE 703)
                 Does Question Frame Matter?, Research
                 Report Series Survey Methodology #2012-04
                 (2012)
  PTX-272        U.S. Government Accountability Office                    1/14/2019
                 (GAO), Actions Needed to Address Challenge
                 to Enumerating Hard-to-Count Groups (GAO-
                 18-599) (July 2018)




                                               23
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 25 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                        Trial Evidence

Trial Exhibits

  Exhibit                    Document Description                AR         Date
  Number
  PTX-274        U.S. Census Bureau 2017, “2020 Census           AR   1/4/19 Ruling on
                 Operation Plan: A New Design for the 21st                  MIL
                 Census. V.3.” (September, 2017)
  PTX-285        Kissam, Edward. 2017. “Differential                  1/7/19 (limited to
                 Undercount of Mexican Immigrant Families in              FRE 703)
                 the US Census.” Statistical Journal of the
                 IAOS 33(3): 797–816.
  PTX-286        Elizabeth Martin (2007), "Strength of                1/7/19 (limited to
                 attachment: Survey coverage of people with               FRE 703)
                 tenuous ties to residences." Demography 44:
                 427-440.
  PTX-288        J. David Brown, Jennifer H. Childs, and Amy               1/7/19
                 O’Hara, “Using the Census to Evaluate
                 Administrative Records and Vice Versa,”
                 Proceedings of the 2015 Federal Committee on
                 Statistical Methodology (FCSM) Research
                 Conference (2015)
  PTX-305        Brady, Henry, “Contributions of Survey               1/9/19 (limited to
                 Research to Political Science,” PS: Political            FRE 703)
                 Science & Politics (2000)

  PTX-308        De La Puente, Manuel, “Using Ethnography to              1/9/2019
                 Explain Why People Are Missed or
                 Erroneously Included by the Census: Evidence
                 from Small Area Ethnographic Studies.”
                 Center for Survey Methods Research, US
                 Census Bureau (1995)
  PTX-309        De La Puente, Manuel, “Census 2000                       1/9/2019
                 Ethnographic Studies Final Report,” Census
                 2000 Topic Report Ethnographic Studies, US




                                                24
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 26 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR          Date
  Number
                 Census Bureau Statistical Research Division
                 (2004)


  PTX-313        Frost, Amanda, “Can the Government Deport              1/9/19 (limited to
                 Immigrants Using Information It Encouraged                 FRE 703)
                 Them to Provide?,” Admin. L.R. (2017)

  PTX-326        Meyers, Mikelyn, “Respondent Confidentiality               1/9/2019
                 Concerns and Possible Effects on Response
                 Rates and Data Quality for the 2020 Census.”
                 (Nov. 2, 2017) [COM_DIS00002481]
  PTX-329        O’Hare, William, Yeris Mayol-Garcia,                   1/7/19 (limited to
                 Elizabeth Wildsmith, and Alicia Torres “The                FRE 703)
                 Invisible Ones: How Latino Children Are Left
                 Out of Our Nation’s Census Count,” (2016)
  PTX-333        Raines, Marvin D. 2001. “Gaining                      1/9/2019 (limited to
                 Cooperation from a Multi-Cultural Society of               FRE 703)
                 Respondents: A Review of the US Census
                 Bureau’s Efforts to Count the Newly
                 Immigrated Population.” Statistical Journal of
                 the United Nations Economic Commission for
                 Europe 18(2, 3): 217–226.
  PTX-339        U. S. Government Accountability Office                     1/9/2019
                 (GAO), Decennial Census: Lessons Learned
                 from Locating and Counting Migrant and
                 Seasonal Farm Workers. (GAO-03-605) (July
                 3, 2003)
  PTX-344        U.S. Census Bureau, Memorandum for Patrick                  1/7/19
                 Cantwell re 2010 Census Count Imputation
                 Results (DSSD 2010 DECENNIAL CENSUS
                 MEMORANDUM SERIES #J-12) (6/7/11)


                                               25
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 27 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                        Trial Evidence

Trial Exhibits

  Exhibit                    Document Description                   AR           Date
  Number
  PTX-346        Testimony of Wilbur Ross, Secretary of                   1/17/19 (ECF 185)
                 Commerce, before the House Committee on
                 Ways and Means, 115-FC09 (Mar. 22, 2018)
                 “Department of Justice, as you know, initiated
                 the request for the inclusion of the citizenship
                 question”
  PTX-356        Census Bureau website page entitled:                         1/14/2019
                 “American Community Survey When to Use
                 1-Year, 3-Year, or 5-Year Estimates”

  PTX-359        Fort Meyers Map                                          1/14/19 (ECF 177,
                                                                              identified for
                                                                               purposes of
                                                                          understanding NY
                                                                            trial testimony)
  PTX-362        Email between Wilbur Ross and Earl                 AR     1/4/19 Ruling on
                 Comstock, Re: Census Matter (Aug. 10, 2017)                     MIL
                 [AR 012476]
  PTX-363        Email from Wendy Teramoto to Earl                  AR     1/4/19 Ruling on
                 Comstock re: Calls with DOJ (9/16/2017) [AR                     MIL
                 012755]
  PTX-370        Memo from E. Comstock to W. Ross re:               AR     1/4/19 Ruling on
                 Census Discussions with DoJ (9/8/2017) [AR                      MIL
                 012756]
  PTX-371        Committee on National Statistics, Letter                1/14/2019 (limited to
                 Report on the 2020 Census (8/7/2018)                         FRE 703)


  PTX-374        Email between David Langdon, Earl                  AR     1/4/19 Ruling on
                 Comstock, Ellen Herbst, subject: Counting of                    MIL
                 Illegal Immigrants (5/24/17) [AR 0012465]




                                                26
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 28 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                AR        Date
  Number
  PTX-375        Email between David Langdon, Earl              AR   1/4/19 Ruling on
                 Comstock, Ellen Herbst, subject: RE Counting              MIL
                 of Illegal Immigrants (5/24/17)
                 [COM_DIS00020862]
  PTX-376        Email between David Langdon and Sahra          AR   1/4/19 Ruling on
                 Park-Su; subject: FWD: Alert: Commerce                    MIL
                 Secretary Suggested Citizenship Question to
                 Justice Dept., According to Memo,
                 Contradicting His Congressional (6/22/18)
                 [COM_DIS00015108]
  PTX-377        Email between David Langdon, Peter             AR   1/4/19 Ruling on
                 Davidson, James Uthmeier, Aaron Willard,                  MIL
                 Sahra Park-Su, subject: Re: Questions Re:
                 draft census memo (1/30/18) [AR 0001976]
  PTX-378        Email between John Abowd, Burton Reist,        AR   1/4/19 Ruling on
                 Enrique Lamas, copying Victoria Velkoff,                  MIL
                 Albert Fontenot; subject: Re: I need the
                 answers in a response to Earl before 10:30
                 (1/31/18) [AR 0005212]
  PTX-379        Email between Sahra Park-Su and Jacque         AR   1/4/19 Ruling on
                 Mason, Mike Platt, Brian Lenihan, Israel                  MIL
                 Hernandez, copying Aaron Willard, Karen
                 Kelley, Cameron Dorsey; subject: RE: Follow-
                 up to today’s Meeting (9/1/17) [AR 0001378]
  PTX-380        House Oversight and Government Reform          AR   1/4/19 Ruling on
                 Hearing QFRs to Secretary Wilbur Ross                     MIL
                 Hearing Date October 12, 2017
                 [COM_DIS00014166]
  PTX-381        Email between Earl Comstock to Wilbur Ross,    AR   1/4/19 Ruling on
                 Wendy Teramoto, copying Karen Kelley;                     MIL



                                              27
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 29 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR        Date
  Number
                 subject: FW: Answers to Secretary Ross’s
                 Questions (10/29/17) [AR 0002446]
  PTX-382        Email between Sahra Park-Su, Peter Davidson,     AR   1/4/19 Ruling on
                 copying Catherine Keller, James Uthmeier,                   MIL
                 Karen Kelley, Israel Hernandez, Earl
                 Comstock, Brian Lenihan, Aaron Willard, Ron
                 Jarmin, Enrique Lamas; subject: Re: Question
                 from Secretary [AR 0003691]
  PTX-383        Email between David Langdon and Sahra            AR   1/4/19 Ruling on
                 Park-Su; subject: FWD: Alert: Commerce                      MIL
                 Secretary Suggested Citizenship Question to
                 Justice Dept., According to Memo,
                 Contradicting His Congressional (6/22/18)
                 [COM_DIS00013892]
  PTX-384        Questions on the Jan 19 Draft Census Memo        AR   1/4/19 Ruling on
                 on the DOJ Citizenship Question                             MIL
                 Reinstatement Request [AR 0001616]
  PTX-385        Email between Jacque Mason, Alan Lang,           AR   1/4/19 Ruling on
                 copying Mike Platt, Brian Lenihan, Aaron                    MIL
                 Willard, Barry Robinson, James Uthmeier,
                 Catherine Keller, Sahra Park-Su, subject: Here
                 are the presentations from the PMR - please
                 get ones missing and the contract one to Ellen
                 (1/31/18) [AR 0001964]
  PTX-386        Email between Sahra Park-Su, Christa Jones,      AR   1/4/19 Ruling on
                 copying Ron Jarmin, Enrique Lamas, Karen                    MIL
                 Kelley, Michael Walsh, Brian Lenihan,
                 subject: Draft Response to Question (2/24/18)
                 [AR 0013023]
  PTX-387        Email between Sahra Park-Su, [redacted],         AR   1/4/19 Ruling on
                 copying Ron Jarmin, Enrique Lamas, Christa                  MIL
                 Jones, Michael Walsh, Brian Lenihan; subject

                                              28
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 30 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
                 re: Draft Response to Question (2/24/18) [AR
                 0003403]
  PTX-388        Email between Ron Jarmin, Christ Jones,         AR   1/4/19 Ruling on
                 Enrique Lamas, Karen Kelley, Sahra Park-Su;                MIL
                 subject: option D (2/23/18) [AR 0002935]
  PTX-389        Calendar Invitation between Chelsey Neuhaus,    AR   1/4/19 Ruling on
                 Joseph Semsar, Karen Kelley,                               MIL
                 ExecSecBriefingBook, Michael Walsh, James
                 Uthmeier, Mike Platt, Sahra Park-Su; subject:
                 Stakeholder Calls (3/23/18) [AR 0001638]
  PTX-390        Certification of Complete Administrative        AR   1/4/19 Ruling on
                 Record (6/8/18)                                            MIL
  PTX-397        Emails between Earl Comstock, David             AR   1/4/19 Ruling on
                 Langdon, and Ellen Herbst Re: Counting of                  MIL
                 Illegal Immigrants [COM_DIS00016563
                 revised]
  PTX-399        Briefing Memorandum for Secretary Ross          AR   1/4/19 Ruling on
                 from Mike Platt for 3.23.18 Decennial Census               MIL
                 Stakeholder Call (3/22/18) [AR 0012466]
  PTX-400        Email between Michael Walsh, Wendy              AR   1/4/19 Ruling on
                 Teramoto, James Rockas, Karen Kelley, Earl                 MIL
                 Comstock, subject Re: Updated with his
                 further edits below - For your approval
                 (3/16/18) [AR 0012467]
  PTX-401        Email between Christa Jones, Earl Comstock,     AR   1/4/19 Ruling on
                 Karen Kelley, subject: Re: Seeking Comment -               MIL
                 citizenship question (2/28/18) [AR 0012470]
  PTX-402        Email between Earl Comstock, David              AR   1/4/19 Ruling on
                 Langdon, James Uthmeier, Aaron Willard,                    MIL
                 Sahra Park-Su, Peter Davidson, subject: Re:


                                              29
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 31 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
                 questions re: draft census memo (1/30/18) [AR
                 0012477]
  PTX-403        Draft Memo from Abowd to Ross RE:               AR   1/4/19 Ruling on
                 Technical Review of the Department of Justice              MIL
                 Request to Add Citizenship Question to the
                 2020 Census (1/19/18) [AR 0012480]
  PTX-404        Email between Karen Kelley, Earl Comstock,      AR   1/4/19 Ruling on
                 Enrique Lamas, Ron Jarmin, Aaron Willard,                  MIL
                 James Uthmeier, Peter Davidson, subject: Re:
                 Questions on the January 19 Alternatives
                 Memo (1/30/18) [AR 0012489]
  PTX-405        Summary of Alternatives & Detailed Analysis     AR   1/4/19 Ruling on
                 of Alternatives by John Abowd [AR 0012493]                 MIL
  PTX-406        Memo from Abowd to Ross RE: Technical           AR   1/4/19 Ruling on
                 Review of the Department of Justice Request                MIL
                 to Add Citizenship Question to the 2020
                 Census (1/19/18) [AR 0012501]
  PTX-407        Email between Karen Kelley, Sahra Park-Su,      AR   1/4/19 Ruling on
                 Aaron Willard, Ron Jarmin, Enrique Lamas,                  MIL
                 Jacque Mason, Mike Platt, Burton Reist,
                 Joanne Crane, Israel Hernandez, Earl
                 Comstock, Wendy Teramoto, subject: SWLR
                 Questions (10/28/17) [AR 0012506]
  PTX-408        Secretary HSGAC Hearing Q A (10/23/17)          AR   1/4/19 Ruling on
                 [AR 0012508]                                               MIL
  PTX-409        Email between Earl Comstock, Wilbur Ross,       AR   1/4/19 Ruling on
                 Wendy Teramoto, Eric Branstad, subject: FW:                MIL
                 Census Testimony for Wed. May 3 House CJS
                 Hearing (5/1/17) [AR 0012526]




                                              30
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 32 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-410        Prepared Statement of John H. Thompson          AR   1/4/19 Ruling on
                 Director                                                   MIL
                 U.S. Census Bureau Before the Appropriations
                 Committee Subcomittee on Commerce,
                 Justice, Science and Related Agencies, House
                 (5/3/17) [AR 0012529]
  PTX-411        Email between Sahra Park-Su, Karen Kelley,      AR   1/4/19 Ruling on
                 Aaron Willard, Kevin Quinley, subject “Re:                 MIL
                 SHORT FUSE: Fw: Census / immigration
                 status story (Deadline: Today 2:45 pm)”
                 (12/29/17) [COM_DIS00015678]
  PTX-412        Email from John Zadrozny to James Uthmeier,     AR   1/4/19 Ruling on
                 subject “RE: Hill/DOJ pushing for citizenship              MIL
                 question on census forms: report” (1/31/18)
                 [COM_DIS00015698]
  PTX-413        Email between James Uthmeier, John              AR   1/4/19 Ruling on
                 Zadrozny, subject: Re: Hill/DOJ pushing for                MIL
                 citizenship question on census forms: report
                 (12/31/17) [COM_DIS00015704]
  PTX-414        Email between John Zadrozny and [redacted]      AR   1/4/19 Ruling on
                 subject: Re: Hill/DOJ pushing for citizenship              MIL
                 question on census forms: report (12/31/17)
                 [COM_DIS00015707]
  PTX-415        Email between Peter Davidson and James          AR   1/4/19 Ruling on
                 Uthmeier, subject: Re: Short Fuse: FW:                     MIL
                 Census / immigration status story (Deadline:
                 Today 2:45 pm) (12/31/17)
                 [COM_DIS00015711]
  PTX-416        Email between Karen Kelley, Israel              AR   1/4/19 Ruling on
                 Hernandez, Sahra Park-Su, subject: re: Census              MIL



                                               31
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 33 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
                 Matter Follow- Up (9/11/17)
                 [COM_DIS00016564]
  PTX-417        Email between Alexander Brooke, Israel          AR   1/4/19 Ruling on
                 Hernandez, Wendy Teramoto, subject: re:                    MIL
                 Follow up on our phone call (7/24/17)
                 [COM_DIS00016571]
  PTX-418        Email between Kris Kobach, Alexander            AR   1/4/19 Ruling on
                 Brooke, Israel Hernandez, subject: re: Follow              MIL
                 up on our phone call (7/24/17)
                 [COM_DIS00016575]
  PTX-419        Email between Kris Kobach, Alexander            AR   1/4/19 Ruling on
                 Brooke, Israel Hernandez, subject: re: Follow              MIL
                 up on our phone call (7/24/17)
                 [COM_DIS00016577]
  PTX-420        Email from James Uthmeier and Leonard           AR   1/4/19 Ruling on
                 Shambon, subject: current version (9/15/17)                MIL
                 [COM_DIS00017126]
  PTX-421        Draft Chronological History (8/21/17)           AR   1/4/19 Ruling on
                 [COM_DIS00017127]                                          MIL
  PTX-422        Email between James Uthmeier and Mark           AR   1/4/19 Ruling on
                 Neuman, subject re: Questions re Census                    MIL
                 (9/13/17) [COM_DIS00017396]
  PTX-423        Email between James Uthmeier and Sahra          AR   1/4/19 Ruling on
                 Park-Su, subject: Re: Census Matter Follow-                MIL
                 Up (9/11/17) [COM_DIS00017398]
  PTX-424        Email between James Uthmeier and Peter          AR   1/4/19 Ruling on
                 Davidson, subject: Re: Census Matter Follow-               MIL
                 Up (9/9/17) [COM_DIS00017402]




                                               32
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 34 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-425        Email between Earl Comstock, Peter              AR   1/4/19 Ruling on
                 Davidson, James Uthmeier, Wendy Teramoto,                  MIL
                 subject: Re: Census Matter Follow-Up (9/7/17)
                 [COM_DIS00017405]
  PTX-426        Email between Peter Davidson, James             AR   1/4/19 Ruling on
                 Uthmeier, Earl Comstock, Wendy Teramoto,                   MIL
                 subject: Re: Census Matter Follow-Up (9/7/17)
                 [COM_DIS00017407]
  PTX-427        Email between Wendy Teramoto , Earl             AR   1/4/19 Ruling on
                 Comstock, Peter Davidson, subject: Re:                     MIL
                 Census Matter Follow-Up (9/8/17)
                 [COM_DIS00017468]
  PTX-428        Email to Earl Comstock, subject: Re: Census     AR   1/4/19 Ruling on
                 Matter Follow-Up (9/7/17)                                  MIL
                 [COM_DIS00017499]
  PTX-429        Email between Wendy Teramoto, Earl              AR   1/4/19 Ruling on
                 Comstock, Peter Davidson, James Uthmeier,                  MIL
                 subject: Re: Census Matter Follow-Up (9/8/17)
                 [COM_DIS00017554]
  PTX-430        Email between James Uthmeier and Earl           AR   1/4/19 Ruling on
                 Comstock, subject: Re: Census Matter Follow-               MIL
                 Up (9/7/17) [COM_DIS00017585]
  PTX-431        Email between Macie Leach, Wendy Teramoto       AR   1/4/19 Ruling on
                 and Earl Comstock, subject: FW: SHORT                      MIL
                 FUSE: Fw: Census / Immigration status story
                 (Deadline: Today 2:45 pm) (12/29/17)
                 [COM_DIS00018193]
  PTX-432        Email between Macie Leach, Wendy Teramoto       AR   1/4/19 Ruling on
                 and Earl Comstock, subject: FW: SHORT                      MIL
                 FUSE: Fw: Census / Immigration status story



                                              33
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 35 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
                 (Deadline: Today 2:45 pm) (12/29/17)
                 [COM_DIS00018196]


  PTX-433        Email between Macie Leach, Wendy Teramoto       AR   1/4/19 Ruling on
                 and Earl Comstock, subject: FW: SHORT                      MIL
                 FUSE: Fw: Census / Immigration status story
                 (Deadline: Today 2:45 pm) (12/29/17)
                 [COM_DIS00018200]
  PTX-435        Email between Earl Comstock and Wendy           AR   1/4/19 Ruling on
                 Teramoto, subject: Fwd: Calls with DOJ                     MIL
                 (9/19/17) [COM_DIS00018543]
  PTX-436        Email between Earl Comstock, Peter              AR   1/4/19 Ruling on
                 Davidson, James Uthmeier, Wendy Teramoto,                  MIL
                 subject: Re: Census Matter Follow-Up (9/8/17)
                 [COM_DIS00018546]
  PTX-437        Email between Earl Comstock and James           AR   1/4/19 Ruling on
                 Uthmeier, subject: Re: Census paper (8/11/17)              MIL
                 [COM_DIS00018588]
  PTX-438        Email between Earl Comstock and James           AR   1/4/19 Ruling on
                 Uthmeier, subject: Re: Census paper (8/11/17)              MIL
                 [COM_DIS00018592]
  PTX-439        Email between Macie Leach, Wendy Teramoto       AR   1/4/19 Ruling on
                 and Earl Comstock, subject: FW: SHORT                      MIL
                 FUSE: Fw: Census / Immigration status story
                 (Deadline: Today 2:45 pm) (12/29/17)
                 [COM_DIS00018772]
  PTX-440        Email between Wendy Teramoto and Peter          AR   1/4/19 Ruling on
                 Davidson, subject: FW: Census Matter Follow-               MIL
                 Up (9/7/17) [COM_DIS00018873]




                                              34
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 36 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR        Date
  Number
  PTX-441        Email between Wendy Teramoto and Kris           AR   1/4/19 Ruling on
                 Kobach, subject: Re: Follow up on our phone                MIL
                 call (7/24/17) [COM_DIS00018875]
  PTX-442        Email between Karen Kelley, Israel              AR   1/4/19 Ruling on
                 Hernandez, subject: Re: Census Matter                      MIL
                 Follow-Up (9/11/17) [COM_DIS00019464]
  PTX-443        Email between James Uthmeier and [Sahra         AR   1/4/19 Ruling on
                 Park- Su], subject: Re: Census Matter Follow-              MIL
                 Up (9/11/17) [COM_DIS00019468]
  PTX-444        Email between Karen Kelley, Israel              AR   1/4/19 Ruling on
                 Hernandez, Sahra Park-Su, subject: Re: Census              MIL
                 Matter Follow- Up (9/11/17)
                 [COM_DIS00019687]
  PTX-445        Email between James Uthmeier and Sahra          AR   1/4/19 Ruling on
                 Park-Su, subject: Re: Census Matter Follow-                MIL
                 Up (9/11/17) [COM_DIS00019691]
  PTX-446        Email between David Langdon, Burton Reist,      AR   1/4/19 Ruling on
                 Melissa Creech, James Dinwiddie, Lisa                      MIL
                 Blumerman, subject “Re: Requested
                 Information - Legal Review All Residents…”
                 (5/24/17) [COM_DIS00019987]
  PTX-447        Email between Melissa Creech, Burton Reist,     AR   1/4/19 Ruling on
                 David Langdon, subject: Re: immigrant                      MIL
                 question - pt 2 (5/24/17)
                 [COM_DIS00020024]
  PTX-448        Email between Reist Burton, David Langdon,      AR   1/4/19 Ruling on
                 Melissa Creech, subject: Fw: immigrant                     MIL
                 questions - pt 2 (5/24/17)
                 [COM_DIS00020028]




                                              35
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 37 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR        Date
  Number
  PTX-449        Memo from Robert B. Ellert to Robert             AR   1/4/19 Ruling on
                 Brumley, Counting Illegal Aliens (4/15/1988)                MIL
                 [COM_DIS00020031]
  PTX-450        Memo from Robert B. Ellert to Robert             AR   1/4/19 Ruling on
                 Brumley, DoJ/OLP Memorandum on Counting                     MIL
                 Illegal Aliens in the 1990 Census (4/18/1988)
                 [COM_DIS00020058]
  PTX-451        Letter from Carol T. Crawford, Assistant         AR   1/4/19 Ruling on
                 Attorney General, to Senator Bingaman                       MIL
                 (9/22/89) [COM_DIS00020062]
  PTX-452        Email from Earl Comstock, Ellen Herbst,          AR   1/4/19 Ruling on
                 David Langdon, subject: RE: Counting of                     MIL
                 illegal immigrants (5/24/17)
                 [COM_DIS00020864]
  PTX-459        U.S. Census Bureau (June 8, 2018), Proposed               1/7/19
                 Information Collection, 2020 Census. Federal
                 Register Notice. Vol. 83 (111), p. 26649.
  PTX-465        Slide Deck on 2020 Census Barriers, Attitudes,            1/7/19
                 and Motivators Study (CBAMS) Survey and
                 Focus Groups: Key Findings for Creative
                 Strategy (Oct. 31, 2018)
  PTX-467        2010 Decennial Census Questionnaire                       1/7/19


  PTX-468        Table titled “Estimated net undercount after             1/9/2019
                 imputation in 2020 with citizenship question
                 (Q1 to Q2)” from Barreto supplemental report
  PTX-469        Table titled “Estimated net undercount after             1/9/2019
                 imputation in 2020 with citizenship question
                 (Q1 to Q8)” from Barreto supplemental report



                                              36
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 38 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR           Date
  Number
  PTX-470        Statement from Commerce Department                         1/14/2019
                 spokesperson Kevin Manning regarding Dr.
                 Abowd’s trial testimony, Nov. 13, 2018
  PTX-472        Video Excerpt, Yahoo Finance Interview of                  1/14/2019
                 Secretary Ross regarding citizenship question,
                 Nov. 13, 2018
  PTX-481        U.S. Census Bureau, Press Release: U.S.                 1/7/19 (limited to
                 Census Bureau Demonstrates Readiness for the                FRE 703)
                 2020 Census (September 5, 2018)
  PTX-482        U.S. Government Accountability Office                   1/7/19 (limited to
                 (GAO), 2020 Census Additional Steps Needed                  FRE 703)
                 to Finalize Readiness for Peak Field
                 Operations (GAO-19-140) (December 2018)
  PTX-483        Curriculum Vitae of Matthew Barreto                     1/9/19 (limited to
                                                                             FRE 703)
PTX-499-A        Appendix A to Expert Report of Matthew                      1/9/2019
                 Barreto
  PTX-502        2018 LAO Report, March 8, 2018                        1/17/19 (Admitted for
                 [CAL000001-CAL000005]                                   limited purpose of
                                                                           establishing the
                                                                         legislative history,
                                                                              ECF 185)

  PTX-503        Executive Order B-49-18 (4/13/18)                     1/17/19 (Admitted for
                 [CAL000006-CAL000007]                                   limited purpose of
                                                                           establishing the
                                                                         legislative history,
                                                                              ECF 185)




                                               37
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 39 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR           Date
  Number
  PTX-504        California State Budget 2018-2019                    1/17/19 (Admitted for
                 [CAL000008-CAL000151]                                   purpose of state
                                                                        budget, ECF 185)

  PTX-505        California State Budget 2018-19 line items           1/17/19 (Admitted for
                 [CAL000152-CAL000154]                                   purpose of state
                                                                        budget, ECF 185)

  PTX-506        The 2018-19 Budget: California Spending              1/17/19 (Admitted for
                 Plan, October 2, 2018 LAO Report                       limited purpose of
                 [CAL000155-CAL000234]                                    establishing the
                                                                        legislative history,
                                                                             ECF 185)

  PTX-507        Progress Report on the Census Infrastructure,         1/17/19 (ECF 185)
                 October 1, 2018 California Complete Count
                 Census 2020 report to the Legislature
                 [CAL000235-CAL000265]
  PTX-508        Initial Report to the Office of Governor              1/17/19 (ECF 185)
                 Edmund G. Brown Jr., Counting All
                 Californians in the 2020 Census, October 2,
                 2018 Census 2020 California Complete Count
                 Committee report [CAL000266-CAL000299]
  PTX-509        Senate Budget and Fiscal Review                      1/17/19 (Admitted for
                 Subcommittee Agenda, March 15, 2018                    limited purpose of
                 [CAL000300-CAL000323]                                    establishing the
                                                                        legislative history,
                                                                             ECF 185)




                                               38
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 40 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                     Trial Evidence

Trial Exhibits

  Exhibit                  Document Description               AR           Date
  Number
  PTX-510        Assembly Budget Subcommittee Agenda,              1/17/19 (Admitted for
                 April 24, 2018 [CAL000324-CAL000381]                limited purpose of
                                                                       establishing the
                                                                     legislative history,
                                                                          ECF 185)

  PTX-512        Senate Committee on Budget and Fiscal             1/17/19 (Admitted for
                 Review Agenda, May 22, 2018 [CAL000388-             limited purpose of
                 CAL000413]                                            establishing the
                                                                     legislative history,
                                                                          ECF 185)

  PTX-513        Assembly Budget Subcommittee Agenda, May          1/17/19 (Admitted for
                 24, 2018 [CAL000414-CAL000461]                      limited purpose of
                                                                       establishing the
                                                                     legislative history,
                                                                          ECF 185)

  PTX-514        2018-19 Legislative Budget Conference             1/17/19 (Admitted for
                 Committee, June 6, 2018 Second Pass Agenda          limited purpose of
                 [CAL000462-CAL000544]                                 establishing the
                                                                     legislative history,
                                                                          ECF 185)

  PTX-515        2018-19 Legislative Budget Conference             1/17/19 (Admitted for
                 Committee, June 8, 2018 Close Out Agenda            limited purpose of
                 [CAL000545-CAL000773]                                 establishing the
                                                                     legislative history,
                                                                          ECF 185)




                                            39
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 41 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description               AR           Date
  Number
  PTX-517        Transcript of the April 24, 2018 California        1/17/19 (Admitted for
                 Assembly Budget Subcommittee hearing,                limited purpose of
                 available at                                           establishing the
                 https://www.assembly.ca.gov/media/assembly-          legislative history,
                 budget-subcommittee-4-state-administration-               ECF 185)
                 20180424/video
  PTX-518        Video of the April 24, 2018 California             1/17/19 (Admitted for
                 Assembly Budget Subcommittee hearing at              limited purpose of
                 https://www.assembly.ca.gov/media/assembly-            establishing the
                 budget-subcommittee-4-state-administration-          legislative history,
                 20180424/video                                            ECF 185)

  PTX-537        U.S. Census Bureau, Methodology for the             1/10/19 (limited to
                 Intercensal Population and Housing Unit                 FRE 703)
                 Estimates: 2000 to 2010 (Revised October
                 2012), available at:
                 https://www2.census.gov/programs-
                 surveys/popest/technical-
                 documentation/methodology/intercensal/2000-
                 2010-intercensal-estimates-methodology.pdf
  PTX-540        U.S. Census Bureau, American Community              1/10/19 (limited to
                 Survey Public Use Microdata Sample (PUMS)               FRE 703)
                 Documentation, available at:
                 https://www.census.gov/programs-
                 surveys/acs/technical-
                 documentation/pums.html
  PTX-541        U.S. Census Bureau, Congressional                       1/10/2019
                 Apportionment, Computing Apportionment,
                 available at:
                 https://www.census.gov/population/apportion
                 ment/about/computing.html




                                             40
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 42 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                    Trial Evidence

Trial Exhibits

  Exhibit                  Document Description          AR            Date
  Number
  PTX-542        Defense Manpower Requirements Report,           1/10/19 (limited to
                 Fiscal Year 2011. February 2011.                    FRE 703)


  PTX-543        Defense Manpower Requirements Report,           1/10/19 (limited to
                 Fiscal Year 2018.                                   FRE 703)


  PTX-544        00pvalues.txt [FRAGA_00001]                     1/10/19 (limited to
                                                                     FRE 703)
  PTX-545        90pvalues.txt [FRAGA_00002]                     1/10/19 (limited to
                                                                     FRE 703)
  PTX-546        1970a_us1-03.pdf [FRAGA_00003-                  1/10/19 (limited to
                 FRAGA_00033]                                        FRE 703)


  PTX-547        1970a_v1pAs1-01.pdf [FRAGA_00034-               1/10/19 (limited to
                 FRAGA_00065]                                        FRE 703)


  PTX-548        2000PHC3TableA.pdf [FRAGA_00066]                1/10/19 (limited to
                                                                     FRE 703)


  PTX-549        PUMSDataDict16.pdf [FRAGA_00067-                1/10/19 (limited to
                 FRAGA_00212]                                        FRE 703)


  PTX-550        sc-est2007-alldata6.pdf [FRAGA_00213-           1/10/19 (limited to
                 FRAGA_00214]                                        FRE 703)


  PTX-551        sc-est2017-alldata6.pdf [FRAGA_00215-           1/10/19 (limited to
                 FRAGA_00216]                                        FRE 703)




                                            41
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 43 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                     Trial Evidence

Trial Exhibits

  Exhibit                  Document Description             AR           Date
  Number
  PTX-552        2010CensusOverseasCounts.xlsx                    1/10/19 (limited to
                 [FRAGA_00217]                                        FRE 703)


  PTX-554        ApportionmentPopulation2010.xlsx                 1/10/19 (limited to
                 [FRAGA_00219]                                        FRE 703)


  PTX-555        PriorityValues2010.xls [FRAGA_00220]            1/10/2019 (limited to
                                                                      FRE 703)
  PTX-557        tab01.xls [FRAGA_00222]                          1/10/19 (limited to
                                                                      FRE 703)


  PTX-558        tab03.xls [FRAGA_00223]                          1/10/19 (limited to
                                                                      FRE 703)


  PTX-560        FRAGA_00225_.Rapp.history                        1/10/19 (limited to
                 [FRAGA_00225]                                        FRE 703)
  PTX-561        FRAGA_00226_Apportion_Function.R                 1/10/19 (limited to
                 [FRAGA_00226]                                        FRE 703)
  PTX-562        FRAGA_00227_Fraga_BaselineProjection.csv         1/10/19 (limited to
                 [FRAGA_00227]                                        FRE 703)
  PTX-563        FRAGA_00228_LongScript_Baseline.R                1/10/19 (limited to
                 [FRAGA_00228]                                        FRE 703)
  PTX-564        FRAGA_00229_LongScript_Scenario1.R               1/10/19 (limited to
                 [FRAGA_00229]                                        FRE 703)
  PTX-565        FRAGA_00230_LongScript_Scenario2.R               1/10/19 (limited to
                 [FRAGA_00230]                                        FRE 703)
  PTX-566        FRAGA_00231_LongScript_Scenario3.R               1/10/19 (limited to
                 [FRAGA_00231]                                        FRE 703)



                                            42
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 44 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                    Trial Evidence

Trial Exhibits

  Exhibit                 Document Description              AR         Date
  Number
  PTX-567        FRAGA_00232_LongScript_Scenario4.R              1/10/19 (limited to
                 [FRAGA_00232]                                       FRE 703)
  PTX-568        FRAGA_00233_NonCitizenHouse_Proportion          1/10/19 (limited to
                 s.csv [FRAGA_00233]                                 FRE 703)
  PTX-569        FRAGA_00234_PUMS Calculations.R                 1/10/19 (limited to
                 [FRAGA_00234]                                       FRE 703)
  PTX-570        FRAGA_00235_RaceNativity_Proportions.csv        1/10/19 (limited to
                 [FRAGA_00235]                                       FRE 703)
  PTX-571        FRAGA_00236_ResponseRates_Scenario1.cs          1/10/19 (limited to
                 v [FRAGA_00236]                                     FRE 703)
  PTX-572        FRAGA_00237_ResponseRates_Scenario2_N           1/10/19 (limited to
                 RFU.csv [FRAGA_00237]                               FRE 703)
  PTX-573        FRAGA_00238_ResponseRates_Scenario3.cs          1/10/19 (limited to
                 v [FRAGA_00238]                                     FRE 703)
  PTX-574        FRAGA_00239_ResponseRates_Scenario4_N           1/10/19 (limited to
                 RFU.csv [FRAGA_00239]                               FRE 703)
  PTX-577        FRAGA_00242_Table1.R [FRAGA_00242]              1/10/19 (limited to
                                                                     FRE 703)
  PTX-578        FRAGA_00243_Table2.R [FRAGA_00243]              1/10/19 (limited to
                                                                     FRE 703)
  PTX-579        FRAGA_00244_Table3.R [FRAGA00244]               1/10/19 (limited to
                                                                     FRE 703)
  PTX-580        FRAGA_00245_Table456.R [FRAGA00245]             1/10/19 (limited to
                                                                     FRE 703)
  PTX-581        FRAGA_00246_PC80-1-A1.pdf                       1/10/19 (limited to
                 [FRAGA00246-FRAGA00561]                             FRE 703)




                                          43
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 45 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR         Date
  Number
  PTX-583        U.S. Census Bureau, Population and Housing               1/10/2019
                 Unit Estimates, Frequently Asked Questions,
                 available at: http://www.census.gov/programs-
                 surveys/popest/about/faq.html
  PTX-610        Curriculum Vitae of Hermann Habermann                     1/17/19
                                                                          (ECF 187)
  PTX-611        Federal Register, Vol. 71, No. 184                        1/17/19
                                                                          (ECF 187)
  PTX-612        Federal Register, Vol. 81, No. 197                        1/17/19
                                                                          (ECF 187)
  PTX-613        FR Doc. 2018-12365, proposed Information                  1/17/19
                 Collection: Comment Request: 2020 Census.                (ECF 187)
                 Docket number USBC-2018-005, letter report
                 from National Academies of Sciences,
                 Committee on National Statistics, Task Force
                 on the 2020 Census to U.S. Department of
                 Commerce, Departmental Paperwork
                 Clearance Officer, Aug. 7, 2018 (Federal
                 Register / Vol. 83, No. 111)
  PTX-614        Fundamental Principles of Official Statistics        1/14/19 (limited to
                 (A/RES/68/261 from 29 January 2014), p. 2-2.             FRE 703)


  PTX-618        United Nations, Principles and                            1/17/19
                 Recommendations for Population and Housing               (ECF 187)
                 Censuses, 2017
                 https://unstats.un.org/unsd/demographic-
                 social/Standards-and-
                 Methods/files/Principles_and_Recommendatio
                 ns/Population-and-Housing-
                 Censuses/Series_M67rev3-E.pdf



                                               44
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 46 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR           Date
  Number
  PTX-619        Habermann, An Examination of City Groups,               1/14/19 (limited to
                 December 2017. HABERMANN000005]                             FRE 703)
  PTX-620        Habermann, A Regional Training Network                  1/14/19 (limited to
                 Concept [HABERMANN000022]                                   FRE 703)
  PTX-621        Habermann & deViries, Review of Two                     1/14/19 (limited to
                 Assessments Reports About the Palestinian                   FRE 703)
                 Central Bureau of Statistics (PCBS), Draft 1.2,
                 May 2014. [HABERMANN000035]
  PTX-622        Habermann, 2020 Census Citizenship Question             1/14/19 (limited to
                 - Need Not Demonstrated; Standards Not                      FRE 703)
                 Followed Justification and Standards Expected
                 [HABERMANN00066]
  PTX-633        D’Vera Cohn, “What to know about the                   1/14/2019 (limited to
                 citizenship question the Census Bureau is                   FRE 703)
                 planning to ask in 2020,” Pew Research
                 Center, March 30, 2018,
                 http://www.pewresearch.org/facttank/2018/03/
                 30/what-to-know-about-the-citizenship-
                 question-the-census-bureau-is-planning-to-
                 askin-2020/.
  PTX-646        U.S. Department of Justice Website, Section 5          1/14/2019 (limited to
                 Voting Rights Act, at:                                      FRE 703)
                 https://www.justice.gov/crt/about-section-5-
                 votingrights-act
  PTX-647        Trial Demonstrative PDX-31, Professional               1/14/2019 (Admitted
                 Experience (Trial Testimony of Lisa Handley,               for purpose of
                 State of New York, et al. v. U.S. Dep't. of             understanding NY
                 Commerce)                                                 trial testimony)




                                               45
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 47 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                    AR          Date
  Number
  PTX-648        Trial Demonstrative PDX-32, DOJ Voting                  1/14/2019 (Admitted
                 Section Litigation (Trial Testimony of Lisa                 for purpose of
                 Handley, State of New York, et al. v. U.S.               understanding NY
                 Dep't. of Commerce)                                        trial testimony)

  PTX-649        Trial Demonstrative PDX-33, Focus of                    1/14/2019 (Admitted
                 Opinion (Trial Testimony of Lisa Handley,                   for purpose of
                 State of New York, et al. v. U.S. Dep't. of              understanding NY
                 Commerce)                                                  trial testimony)

  PTX-650        Trial Demonstrative PDX-34, Overall Opinion             1/14/2019 (Admitted
                 (Trial Testimony of Lisa Handley, State of                  for purpose of
                 New York, et al. v. U.S. Dep't. of Commerce)             understanding NY
                                                                            trial testimony)

  PTX-651        Trial Demonstrative PDX-35, Gingles                     1/14/2019 (Admitted
                 Preconditions (Trial Testimony of Lisa                      for purpose of
                 Handley, State of New York, et al. v. U.S.               understanding NY
                 Dep't. of Commerce)                                        trial testimony)

  PTX-652        Trial Demonstrative PDX-36, TIGERweb map                1/14/2019 (Admitted
                 (Trial Testimony of Lisa Handley, State of                  for purpose of
                 New York, et al. v. U.S. Dep't. of Commerce)             understanding NY
                                                                            trial testimony)

  PTX-653        Trial Demonstrative PDX-37, Texas Statewide             1/14/2019 (Admitted
                 Court Districts (9 District Plan, Population and            for purpose of
                 Voting Age) (Trial Testimony of Lisa                     understanding NY
                 Handley, State of New York, et al. v. U.S.                 trial testimony)
                 Dep't. of Commerce)




                                                46
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 48 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR          Date
  Number
  PTX-654        Trial Demonstrative PDX-38, Texas Statewide            1/14/2019 (Admitted
                 Court Districs (9 District Plan, Citizen Voting            for purpose of
                 Age Population) (Trial Testimony of Lisa                understanding NY
                 Handley, State of New York, et al. v. U.S.                trial testimony)
                 Dep't. of Commerce)
  PTX-655        Trial Demonstrative PDX-39, Village of Port            1/14/2019 (Admitted
                 Chester (Trial Testimony of Lisa Handley,                  for purpose of
                 State of New York, et al. v. U.S. Dep't. of             understanding NY
                 Commerce)                                                 trial testimony)

  PTX-656        Trial Demonstrative PDX-40, Conclusions                1/14/2019 (Admitted
                 (Trial Testimony of Lisa Handley, State of                 for purpose of
                 New York, et al. v. U.S. Dep't. of Commerce)            understanding NY
                                                                           trial testimony)

PTX-663-B        Appendix B to Karlan Report - Letter from               1/14/19 (limited to
                 Arthur Gary to Ron Jarmin (9/20/17)                         FRE 703)


PTX-663-C        Appendix C to Karlan Report - List of Cases             1/14/19 (limited to
                                                                             FRE 703)
  PTX-666        U.S. Department of Justice Website, Section 2           1/14/19 (limited to
                 of the Voting Rights Act, at                                FRE 703)
                 https://www.justice.gov/crt/section-2-voting-
                 rights-act
  PTX-667        U.S. Census Bureau,Citizen Voting Age                   1/14/19 (limited to
                 Population (CVAP) Special Tabulation From                   FRE 703)
                 the 2011-2015 5-Year American Community
                 Survey (ACS), available at
                 https://www.census.gov/rdo/pdf/CVAP_11to1
                 5_Documentation.pdf




                                               47
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 49 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                    AR         Date
  Number
  PTX-668        Justin Levitt, Citizenship and the Census, 119          1/14/19 (limited to
                 Colum. L. Rev. _ (for thcoming 2019)                        FRE 703)
                 (manuscript at 24-29), draft available at
                 https://papers.ssrn.com/sol3/papers.cfm?abstra
                 ct_id=3250265 . [KARLAN0001]
  PTX-672        National Commission on the Voting Rights                1/14/19 (limited to
                 Act, Protecting Minority Voters: The Voting                 FRE 703)
                 Rights Act at Work, 1982-2005 (2006)
                 (https://lawyerscommittee.org/publication/prot
                 ecting-minority-voters-the-voting-rights-act-at-
                 work-1982-2005/)
  PTX-673        Ellen Katz, et al., Documenting Discrimination          1/14/19 (limited to
                 in Voting: Judicial Findings Under Section 2                FRE 703)
                 of the Voting Rights Act Since 1982 Final
                 Report of the Voting Rights Initiative,
                 University of Michigan Law School, 39 U.
                 Mich. J .L. Reform 643, 656-57 (2006).
  PTX-718        Eckman, S. and O’Muircheartaigh, C., (2011)             1/7/19 (limited to
                 “Performance of the Half-Open Interval                      FRE 703)
                 Missed Housing Unit Procedure,” Journal of
                 the European Survey Research Association,
                 5(3), pp. 125-131.
  PTX-719        Groves, R., Singer, E., and Corning, A., (2000)         1/7/19 (limited to
                 “Leverage—Saliency Theory of Survey                         FRE 703)
                 Participation: Description and an Illustration,”
                 Public Opinion Quarterly, 64(3), pp. 299-308.
  PTX-758        Singer, E., Van Hoewyk, J. and Neugebauer,              1/7/19 (limited to
                 R., (2003) “Attitudes and Behavior: The                     FRE 703)
                 Impact of Privacy and Confidentiality
                 Concerns on Participation in the 2000 Census,”
                 Public Opinion Quarterly, 67(3), pp. 368-384.



                                               48
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 50 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                 AR           Date
  Number
  PTX-760        U.S. Government Accountability Office                 1/7/19 (limited to
                 (GAO), Statement of Robert Goldenkoff,                    FRE 703)
                 Director, Strategic Issues and David A.
                 Powner, Director, Information Technology,
                 2020 CENSUS Continued Management
                 Attention Needed to Mitigate Key Risks
                 Jeopardizing a Cost-Effective and Secure
                 Enumeration (April 18, 2018), Testimony
                 Before the Subcommittee on Commerce,
                 Justice, Science, and Related Agencies,
                 Committee on Appropriations, House of
                 Representatives (GAO-18-416T) (April 18,
                 2018)
  PTX-773        Curriculum Vitae of Andrew Reamer                     1/11/19 (ECF 168)




  PTX-776        Andrew Reamer and Rachel Carpenter,                  1/10/2019 (limited to
                 “Counting for Dollars: The Role of the                    FRE 703)
                 Decennial Census in the Distribution of
                 Federal Funds,” The Brookings Institution,
                 March 9, 2010. Available at
                 https://www.brookings.edu/research/counting-
                 for-dollars-the-role-of-the-decennial-census-
                 in-the-distribution-offederal-funds/
  PTX-777        Catalog Of Federal Domestic Assistance –             1/10/2019 (limited to
                 CFDA, Investopedia, available at                          FRE 703)
                 https://www.investopedia.com/terms/c/catalog-
                 of-federal-domestic-assistance-cfda.asp




                                              49
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 51 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                   AR           Date
  Number
  PTX-778        CFDA Website, https://beta.sam.gov/                    1/10/2019 (limited to
                                                                             FRE 703)
PTX-780-A        Data table titled "19-8-fy2019," from Office of        1/10/2019 (limited to
                 Management and Budget, “Analytical                          FRE 703)
                 Perspectives, Budget of the United States
                 Government, Fiscal Year 2019,” Supplemental
                 Materials, February 2018, Table 19.8: Direct
                 Loan Transactions of the Federal Government
                 and Table 19.9: Guaranteed Loan Transactions
                 of the Federal Government, available
                 athttps://www.whitehouse.gov/omb/analytical-
                 perspectives/ (PTX-780).
PTX-780-B        Data table titled "19-9-fy2019," from Office of        1/10/2019 (limited to
                 Management and Budget, “Analytical                          FRE 703)
                 Perspectives, Budget of the United States
                 Government, Fiscal Year 2019,” Supplemental
                 Materials, February 2018, Table 19.8: Direct
                 Loan Transactions of the Federal Government
                 and Table 19.9: Guaranteed Loan Transactions
                 of the Federal Government, available at
                 https://www.whitehouse.gov/omb/analytical-
                 perspectives/ (PTX-780).
  PTX-782        U.S. Census Bureau, “Methodology for the               1/10/2019 (limited to
                 United States Population Estimates: Vintage                 FRE 703)
                 2017, Nation, States, Counties, and Puerto
                 Rico – April 1, 2010 to July 1, 2017,”
                 available at
                 https://www2.census.gov/programssurveys/
                 popest/technical-
                 documentation/methodology/2010-2017/2017-
                 natstcopr-meth.pdf.




                                               50
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 52 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                       Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                  AR           Date
  Number
  PTX-812        Reamer Census-guided funding in rural                 1/10/2019 (limited to
                 America draft 08-30-18.pdf                                 FRE 703)
                 [REAMER_000001-REAMER_000016]
  PTX-813        TEGL_16-17.pdf [REAMER_000017-                        1/10/2019 (limited to
                 REAMER_000046]                                             FRE 703)



  PTX-814        Title I 09-17-18.xlsx [REAMER_000049]                 1/10/2019 (limited to
                                                                            FRE 703)
  PTX-815        WIC 09-17-18.xlsx [REAMER_000050]                     1/10/2019 (limited to
                                                                            FRE 703)
  PTX-816        Fraga_NonResponseScenarios 9-17-18                    1/10/2019 (limited to
                 Reamer analysis.xlsx [REAMER_000051]                       FRE 703)
  PTX-817        Fraga_NonResponseScenarios 9-17-18 (1).csv            1/10/2019 (limited to
                 [REAMER_000052]                                            FRE 703)
  PTX-818        Social Service Block Grants 09-17-18.xlsx             1/10/2019 (limited to
                 [REAMER_000053]                                            FRE 703)
  PTX-819        Testimony of Dr. Lisa Handley, Trial                       1/14/2019
                 Transcript (November 13, 2018) State of New
                 York, et al. v. United States Department of
                 Commerce, et al. No. 18-cv-2921; New York
                 Immigration Coalition, et al. v. United States
                 Department of Commerce, et al., No. 18-cv-
                 5025
  PTX-820        Testimony of Hermann Habermann, Trial                      1/14/2019
                 Transcript (November 6, 2018) State of New
                 York, et al. v. United States Department of
                 Commerce, et al. No. 18-cv-2921; New York
                 Immigration Coalition, et al. v. United States



                                               51
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 53 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                      Trial Evidence

Trial Exhibits

  Exhibit                   Document Description                AR     Date
  Number
                 Department of Commerce, et al., No. 18-cv-
                 5025



  PTX-821        Trial Affidavit of Hermann Habermann, ECF           1/14/2019
                 No. 498-11, State of New York, et al. v.
                 United States Department of Commerce, et al.
                 No. 18-cv-2921
  PTX-824        Appendix B from Barreto Report                      1/9/2019
  PTX-863        Table 13B from Expert Report of Matthew             1/9/2019
                 Barreto
  PTX-864        Table 16B from Expert Report of Matthew             1/9/2019
                 Barreto
  PTX-865        Table 19B from Expert Report of Matthew             1/9/2019
                 Barreto
  PTX-866        Table 20 from Paragraph 135 from Expert             1/9/2019
                 Report of Matthew Barreto
  PTX-867        Appendix A, Table 1 from Expert Report of           1/9/2019
                 Matthew Barreto
  PTX-868        Appendix A, Table 14 from Expert Report of          1/9/2019
                 Matthew Barreto
  PTX-869        Appendix A, Table 2 from Expert Report of           1/9/2019
                 Matthew Barreto
  PTX-870        Table 3 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-871        Table 13 from Expert Report of Matthew              1/9/2019
                 Barreto




                                              52
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 54 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                     Trial Evidence

Trial Exhibits

  Exhibit                  Document Description           AR          Date
  Number
  PTX-872        Table 4 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-873        Chart 1 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-874        Chart 2 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-875        Table 8 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-876        Table 19 from Expert Report of Matthew              1/9/2019
                 Barreto
  PTX-877        Table 9 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-878        Table 10 from Expert Report of Matthew              1/9/2019
                 Barreto
  PTX-879        Table 20 from Expert Report of Matthew              1/9/2019
                 Barreto
  PTX-880        Table 5 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-881        Table 6 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-882        Table 7 from Expert Report of Matthew               1/9/2019
                 Barreto
  PTX-883        Table 18 from Expert Report of Matthew              1/9/2019
                 Barreto
  PTX-884        Table 11 from Expert Report of Matthew              1/9/2019
                 Barreto




                                             53
     Case 3:18-cv-01865-RS Document 188-1 Filed 01/25/19 Page 55 of 55



  State of California, et al. v. Wilbur L. Ross, et al., Case 3:18-cv-01865-RS
                                     Trial Evidence

Trial Exhibits

  Exhibit                  Document Description               AR         Date
  Number
  PTX-885        Table 21 from Expert Report of Matthew                1/9/2019
                 Barreto
  PTX-886        Table 12 from Expert Report of Matthew                1/9/2019
                 Barreto
  PTX-887        Table 22 from Expert Report of Matthew                1/9/2019
                 Barreto
  PTX-888        Table 1 from Expert Report of Matthew                 1/9/2019
                 Barreto
  PTX-889        Table 15 from Expert Report of Matthew                1/9/2019
                 Barreto
  PTX-890        Figure 2 from Expert Report of Matthew                1/9/2019
                 Barreto
 DTX-030         Abowd, John and David Brown, Internal             1/10/19 (limited to
                 memorandum on NRFU success rate, Sept. 28,            FRE 703)
                 2018




                                             54
